Citation Nr: 1117608	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  03-30 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for tinea cruris, from September 14, 2000, to November 16, 2003. 

2.  Entitlement to a disability rating in excess of 60 percent for tinea cruris, from November 17, 2003, to April 16, 2006.

3.  Entitlement to a disability rating in excess of 30 percent for tinea cruris, from April 17, 2006, to November 5, 2009.

4.  Entitlement to a disability rating in excess of 60 percent from November 6, 2009, to the present.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The appellant served on active duty from October 1960 to October 1980.

The appellant's claim comes before the Board of Veterans' Appeals (Board) on appeal from a November 2001 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board notes that at the time of the Board's December 2010 adjudication, the issue of entitlement to service connection arthritis for was also in appellate status.  This claim was subsequently granted in a rating decision of March 2011.  As such, it is no longer in appellate status and will not be addressed below.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).

The issues of entitlement to service connection for constipation, fatigue, pain all over the body, and diabetes, as well as entitlement to increased ratings for hearing loss and hypothyroidism have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.





REMAND

Inasmuch as the Board sincerely regrets the additional delay caused by remanding this matter, further development is necessary before the claim on appeal can be properly adjudicated.

Under 38 C.F.R. § 20.600 (2010), an appellant "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  If an appellant appoints a representative, VA is to give the representative an opportunity to execute a VA Form 646, Statement of Accredited Representative in Appealed Case, prior to certification of the appeal to the Board "in all instances."  See VA Adjudication Procedure Manual M21-1MR, Part I, Chapter 5, Section F.27.d (August 19, 2005) (formerly M21-1, Part IV, para. 8.29).

In this case, the appellant appointed the Georgia Department of Veterans Affairs as his representative.  The matter was remanded by the Board in December 2010 for additional development.  That development, consisting of obtaining updated VA treatment records as well as VA examinations for the appellant's arthritis and skin disorder, was accomplished.  In March 2011, a supplemental statement of the case was issued.  Also in March 2011, a rating decision was rendered, awarding the appellant service connection for his arthritis.  The claims file was then returned to the Board.  However, contrary to the procedural requirements of the VA Adjudication Procedure Manual M21-1MR, Part I, 5.F.27.d, the appellant's representative was not first afforded the opportunity to prepare a VA Form 646.  The claims file must be made available to the representative to review the post-remand record and offer written argument on the appellant's behalf, the Board has no discretion but to remand this case.  The appellant cannot be denied due process and must be afforded his full right to representation during all stages of the appeal.  See 38 C.F.R. § 20.600. 

Additionally, in a January 2011 letter, the appellant indicated that he has received treatment from a "civilian doctor in Harris County, Georgia," and a "civilian doctor in Columbus Georgia," in addition to treatment received at various VA facilities.  While it appears that all identified VA treatment records have been obtained, the appellant should be asked to clarify his reference to these private physicians.  If records have not been requested of these physicians, this should be accomplished and any records obtained should be associated with the claims file.  See 38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and request that he provide any authorization forms necessary to allow the RO to obtain the private treatment records identified in his January 2011 letter as a "civilian doctor in Harris County, Georgia," and a "civilian doctor in Columbus Georgia."  Thereafter, the RO should attempt to obtain those records.  Do not associate duplicate records with the file. 

2.  Refer this case with the claims folder to the appellant's representative at the RO for the purpose of providing them the opportunity to respond to the present appeal, including the execution of a VA Form 646, Statement of Accredited Representative in Appealed Case.  

At the completion of this development, if no additional evidence has been submitted, return the claim to the Board for final adjudication.  If additional evidence is received by the appellant or his representative, readjudicate the claims.  If the claims remain denied, issue to the appellant and his representative a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).




